Citation Nr: 0805293	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-41 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in October 1998.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2005, 
a statement of the case was issued in November 2005, and a 
substantive appeal was received in December 2005.  


FINDINGS OF FACT

1.  The veteran is service connected for hypertensive heart 
disease, currently evaluated as 60% disabling; patellofemoral 
pain syndrome with hypertrophic spurring, right and left 
knees, currently separately evaluated as 10 percent 
disabling; plantar fasciitis with hallux valgus, left foot, 
currently evaluated as 10% disabling; residuals, middle 
finger strain, left hand (nondominant), currently evaluated 
as noncompensable; residuals, right ankle sprain, currently 
evaluated as noncompensable; post-traumatic changes, left 
ankle, currently evaluated as noncompensable; low back 
strain, currently evaluated as noncompensable; plantar 
fasciitis, right foot, currently evaluated as noncompensable; 
sexual dysfunction, currently evaluated as noncompensable; 
athlete's foot, currently evaluated as noncompensable, 
pseudofolliculitis barbae, currently evaluated as 
noncompensable; and rash, left forearm, atopic dermatitis, 
currently evaluated as noncompensable.   

2.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment, 
or adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a July 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2005 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2005, which was prior to the 
September 2005 determination.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in May 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  Specifically, the veteran is claiming that his right 
lower extremity pain prevents him from being able to push 
down on the accelerator and slows his reaction time while 
driving.  A certification of eligibility for financial 
assistance in the purchase of one automobile and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had 
active military, naval or air service.  38 C.F.R. § 3.808(a).  
One of the following must exist and be the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; (iii) permanent impairment of vision of 
both eyes: central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The veteran was afforded a VA examination in May 2006.  The 
medical records were reviewed.  The veteran stated that his 
osteoarthritis precluded him from reacting adequately with 
his right lower extremity when driving.  The examiner noted 
that the veteran was service-connected for patellofemoral 
syndrome of the right knee, residuals of right ankle sprain, 
and plantar fasciitis, right foot.  The veteran reported 
significant pain in the right lower extremity.  His main 
concern was about the pain in his right hip.  The examiner 
noted that the veteran was seen by an orthopedic surgeon and 
was found to have arthritis of the right hip with referred 
pain to the right knee.  The veteran stated that he got 
flare-ups off and on without any known precipitating factors.  
Sometimes while watching TV, he would get pain in the knee, 
hip and foot.  He reported that walking 50 yards, standing 
five minutes or sitting more than 15 minutes also caused a 
flare-up in his pain.  During a flare-up, the veteran 
indicated that he had significant impairment in standing and 
walking.  The veteran used a Roll-Aid and a cane for 
ambulation.  The pain was alleviated by rest and pain 
mediations.  It was also noted that the veteran had a knee 
brace.  The examiner noted that there were no episodes of 
dislocations or recurrent subluxation as well as no 
inflammatory arthritis.  The veteran reported that he was not 
working due to pain and his daily activities were affected by 
pain in the knee, ankle and hip on standing and walking.  He 
avoided squatting and climbing up and down stairs.  He was 
unable to jump, and bending his knee especially for driving 
aggravated the pain.  The veteran had to stop and stretch the 
knee.  He experienced pain in the hip, knee, ankle and foot 
on pushing pedals while driving.  The examiner noted that the 
veteran was right handed.  

On physical examination, range of motion of the right hip was 
60 degrees out of 125 degrees flexion, 10 degrees out of 30 
degrees extension, 10 degrees out of 45 degrees abduction, 10 
degrees out of 25 degrees adduction, 20 degrees out of 40 
degrees internal rotation, and 30 degrees out of 60 degrees 
external rotation.  The examiner noted that there was pain on 
motion and evaluation of range of motion with repeated or 
resisted motion was difficult due to pain.  With respect to 
the knee, the examiner noted that the veteran was guarding 
his movement and so it was hard to examine.  The veteran had 
significant hip pain so the knee examination was difficult on 
a lying down position because of the guarding and pain in the 
hip on moving the knee.  However, on sitting position, the 
veteran could flex his knee at least up to 110 degrees out of 
140 degrees and there was no pain during motion.  The knee 
did not catch, grind, or pop.  The knee had normal stability 
and no weakness, effusion or quadriceps wasting.  There was 
subpatellar crepitus and pain with inhibition in the knee.  
Collateral ligaments were stable to varus and valgus stress 
test and cruciates were stable with negative Lachman's and 
drawers testing.   There was no pain on motion.  Joint 
function was additionally limited by 10 degrees due to 
referred pain in hip, stiffness and lack of endurance 
following repetitive use.  With respect to the right foot and 
ankle, the examiner noted pes planus tenderness on plantar 
fascia, but no neurovascular deficit or callosities.  Range 
of motion of the ankle was 10 out of 20 degrees dorsiflexion, 
30 out of 45 degrees plantar flexion, 10 out of 30 degrees 
inversion, and 10 out of 20 degrees eversion.  There was pain 
on motion, but no change with repeated or resisted motion.  
Joint function was additionally limited by five degrees due 
to pain, stiffness and lack of endurance following repetitive 
use.  There was no edema, effusion, instability, weakness, 
redness, heat or abnormal movement.  The examiner reported 
that the veteran walked slowly with a walker.  He experienced 
pain and stiffness on standing and walking.  Bending his knee 
while driving aggravated pain.  The veteran complained of 
pain on using his right leg when pushing the accelerator.  He 
stated that he had significant problems with right hip pain 
and his reaction time to press pedals was longer due to pain.  

The examiner noted that x-rays of the right knee showed 
medical and lateral compartments of the joints space were 
normally preserved.  There was slight lateral subluxation of 
the patella and extensive hypertrophic spurring and 
heterotopic bone formation about the superior and inferior 
margins of the patella that may be related to an old injury.  
The patellar femoral joint space itself was normally 
maintained.  There was no distortion of the soft tissues to 
suggest effusion.  A time spur was seen arising from the 
lateral femoral condyle at the notch.  An MRI of the hips 
revealed normal bone marrow signal in the femoral head and 
neck on each side without evidence of aseptic necrosis.  The 
only abnormality is slight fluid in the right hip joint 
compared to the left hip.  Mild arthritis was to be 
considered.  The diagnoses were patellofemoral syndrome of 
the right knee; residuals of right ankle sprain; plantar 
fasciitis, right foot; and arthritis of the right hip.  The 
examiner noted that the veteran could ambulate slowly with 
full pressure on his feet when observed walking from the 
waiting area to the office.  The examiner found no evidence 
of ankylosis of the right knee or loss of use of the right 
foot.    

As the veteran's medical records were reviewed by the 
examiner, and the examination report sets forth detailed 
examination findings as well as a thorough history in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds that the 
examination is sufficient for purposes of this analysis.  

VA treatment records have also been associated with the 
claims file.  The medical records showed continuing 
complaints of bilateral knee pain and the use of assistive 
devices for walking.  The medical records also showed chronic 
right hip pain secondary to osteoarthritis.  There are also 
complaints of low back and feet pain.  Significantly, 
December 2004 and February 2005 treatment records showed that 
active range of motion in the right knee, ankle and foot was 
within normal limits.  However, an October 2005 treatment 
record showed that the veteran was unable to extend his right 
knee completely and was using his upper extremities and 
holding the right thigh to do the extension due to pain in 
the right hip.  Nevertheless, active range of motion of the 
right knee, extension and flexion, were within normal limits.  
The Board also notes that in February 2005, the veteran 
underwent training with a left foot accelerator.  The report 
indicated that a left foot accelerator was 
required/recommended and that the veteran wished to purchase 
a new vehicle.  Nevertheless, VA treatment records are silent 
with respect to any findings of loss of use of one or both 
feet or ankylosis of one or both knees.     

Initially, the Board notes that the veteran is service 
connected for hypertensive heart disease, currently evaluated 
as 60% disabling; patellofemoral pain syndrome with 
hypertrophic spurring, right and left knees, currently 
separately evaluated as 10 percent disabling; plantar 
fasciitis with hallux valgus, left foot, currently evaluated 
as 10% disabling; residuals, middle finger strain, left hand 
(nondominant), currently evaluated as noncompensable; 
residuals, right ankle sprain, currently evaluated as 
noncompensable; post-traumatic changes, left ankle, currently 
evaluated as noncompensable; low back strain, currently 
evaluated as noncompensable; plantar fasciitis, right foot, 
currently evaluated as noncompensable; sexual dysfunction, 
currently evaluated as noncompensable; athlete's foot, 
currently evaluated as noncompensable, pseudofolliculitis 
barbae, currently evaluated as noncompensable; and rash, left 
forearm, atopic dermatitis, currently evaluated as 
noncompensable.   

The Board observes that the veteran has complained of 
significant right hip pain that has been diagnosed as right 
hip arthritis, which interferes with his ability to drive.  
However, the veteran is not service-connected for a right hip 
disability; and, thus, the veteran's right hip disability is 
not pertinent to this analysis as there has been no finding 
that the veteran's right hip disability was incurred in or 
aggravated by service.  See 38 C.F.R. § 3.808(b).    

Further, there has been no indication in the medical records 
nor has the veteran asserted that he has suffered the loss of 
use of one or both his hands or impairment in vision due to a 
service-connected disability.  Moreover, the veteran has 
never claimed and the medical records are silent with respect 
to any loss of use of the left foot or ankylosis of the left 
knee due to his service-connected left knee, left ankle and 
left foot disabilities.  Importantly, VA treatment records 
are silent with respect to such findings.  

In the instant matter, as the veteran is primarily claiming 
that an automobile adaptive device is needed because of right 
extremity pain, the Board must consider whether the veteran's 
service-connected right knee, right ankle or right foot have 
resulted in the permanent loss of use of his right foot under 
38 C.F.R. § 3.808(b)(1)(i).  Based on a complete review of 
the medical evidence, the Board cannot find that the 
veteran's service-connected right knee, right ankle or right 
foot has resulted in loss or permanent loss of use of either 
the foot or leg.  Importantly, the May 2006 VA examination 
report clearly stated that there was no loss of use of the 
right foot.  Moreover, the medical evidence does not support 
the conclusion that the remaining function in either joint 
would not be equally well served by an amputation stump at 
the site of either the knee or ankle. 

Even though the veteran does not qualify under the foregoing 
criteria for financial assistance in the purchase of an 
automobile with adaptive equipment, he still may be entitled 
to adaptive equipment only, if his service-connected 
disabilities result in ankylosis of the knee and adaptive 
equipment is deemed necessary for the veteran's license and 
safe operation of a vehicle under 38 C.F.R. § 
3.808(b)(1)(iv).  

While there is evidence that the veteran's service-connected 
right knee disability results in loss of motion and pain, 
there is nothing in the claims file to support the conclusion 
that the loss of the right knee motion equates to ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet.App. 259 (1992).  The May 2006 VA 
examination specifically found no evidence of ankylosis of 
the right knee. 

In conclusion, based on the above analysis, a preponderance 
of the evidence is against the veteran's claim for 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, is not warranted.  
The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


